VAResources n .
 
 urban [urban.jpg]
 
MASTER
    EQUIPMENT LEASE SCHEDULE
 001-0025788-001
 
N0,1 TO EQUIPMENT LEASE NO. _____ (THE "LEASE")
 
EQUIPMENT LEASED: SUPPLIER: See Attached Schedule "A"
 
LOCATION OF EQUIPMENT:
42 Corporate Park Ste 250
Irvine, CA 92606
 
TERM OF SCHEDULE: 24
 
RENTAL PAYMENTS $686.94 (plus applicable taxes)
 
RENTAL PAYMENT FREQUENCY: x MONTHLY o QUARTERLY o ANNUALLY
 
ADVANCE RENTALS $1,373.88 PAYABLE AT THE TIME OF SIGNING OF THIS SCHEDULE TO BE
APPLIED TO THE FIRST AND LAST RENTAL PAYMENTS.
 
ADDITIONAL TERMS AND CONDITIONS
 
Lessor hereby agrees to lease to Lessee, and Lessee hereby agrees to lease and
rent from Lessor the Equipment listed above, or on any Schedule attached hereto,
for the term and the rental payments provided herein, all subject to the terms
and conditions of the Master Equipment Lease Agreement.
 
ACCEPTED ON BEHALF OF LESSOR:
VARESOURCE

  LESSEE:
New Motion Inc
BY: linda logo [linda.jpg]  
BY: /s/ Scott Walker
PRINTED NAME: LINDA URBAN PRINTED NAME: Scott Walker TITLE: Admin TITLE: CEO
ADDRESS 3200 Broadway, Suite 205 ADDRESS: 10 Corporate Park Ste 315
                Garland, TX 75043                  Irvine, CA 92606
DATED: 8-05-05 DATED: 8/4/05

 

--------------------------------------------------------------------------------


 
Master Equipment Lease Agreement    VAResources inc.
Lease Number CO — 001-0025788-001
 
Lessee (full legal name)


Vendor (full legal name)
Lessee (full legal name)
1VAResources, Inc.
New Motion Inc
Address
Address
13200 Broadway Blvd., Ste. 250
110 Corporate Park Ste 315



City
State
County
Zip Code
City
State
County
Zip Code
Garland
TX
 
175043
Irvine
CA
1
192606
       
Telephone
State of Organization Organization ID #
Federal ID

 
Dear Customer: We've written this Master Equipment Lease (the "Lease") in simple
and easy-to-read language because we want you to understand its terms. Please
read your agreement carefully and feel free to ask us any questions you may have
about it. We use the words you and your to mean the Lessee indicated above. The
words we, us and our refer to the Lessor indicated herein.
 
Lease Agreement: We agree to lease to you and you agree to lease from us the
Equipment on any schedule or schedule's, hereinafter referred to as "Schedule"
executed on the date hereof or from time to time by Lessor and Lessee, and now
or hereafter attached hereto, upon the terms and conditions set forth in this
Master Equipment Lease Agreement as supplemented with respect to each item of
equipment by the terms and conditions set forth in the appropriate Schedule
identifying such item of Equipment. The term "Lease" as used herein shall mean
this Master Equipment Lease Agreement and, as required, the various Schedule's
identifying all items of equipment or the appropriate Schedule or Schedule's
identifying one or more particular items of equipment.
 
Your payments shown on any Schedule may not include any applicable tax. If any
taxes are due you authorize us to pay the tax when it is due and agree to
reimburse us by adding a charge to your monthly payment. You authorize us to
insert or correct missing or incorrect information on the Lease; we will send
you notice of such changes. Payments will be applied first to past due balances,
taxes, fees, and late charges, and then to the current amount due.
 
You agree to all the terms and conditions shown above, on the reverse side of
this Lease and or any Schedule, that those terms and conditions are a complete
and exclusive statement of our agreement and that they may be modified only by
written agreement between you and us. Terms or oral promises hich are not
contained in this written Lease may not be legally enforced. You also agree that
the Equipment will not be used for personal, family or household purposes. You
acknowledge receipt of a copy of this Lease.
 
This Lease is not binding on us until we accept it by signing below. You
authorize us to record a UCC-1 financing statement or similar instrument, and
appoint us as your attorney-in-fact to execute and deliver such instrument, in
order to show our interest in the Equipment.
 
This Lease or any Schedule may not be terminated early.
 

Less VAResources, Inc. Lessee: New Motion Inc
 
By: /s/ Lynda Urban
/s/ Scott Walker      Accepted on behlalf of Lessor on 8-5-05       Garland,
Texas Title CEO     You agree that a facsimile copy of this Lease or any
Schedule bearing signatures may be treated as an original.

 
Guaranty: In this guaranty, you means the person making the guaranty, and we, us
and our refer to the Lessor indicated above. You guarantee that the Lessee will
make all payments and pay all the other charges required under this Lease/Rental
Agreement and under any other agreement now or hereafter entered into between
the Lessee and us (the "agreement(s)") when they are due and will perform all
other obligations under the agreement(s) fully and promptly. You also agree that
we may make other arrangements with the Lessee and you will still be responsible
for those payments and other obligations.
 
We do not have to notify you if the Lessee is in default. If the Lessee
defaults, you will immediately pay in accordance with the default provisions of
the agreement(s) all sums due under the terms of the agreement(s) and you will
perform all other obligations of Lessee under the agreement(s). You will
reimburse us for all the expenses we incur in enforcing any of our rights
against the Lessee or you, including attorney fees. THE SAME STATE LAW AS THE
AGREEMENT WILL GOVERN THIS GUARANTY. YOU AGREE TO JURISDICTION. You agree to
waive your right to a trial by jury in an action between you and us.
 
I authorize you to obtain and update my personal credit information from any
consumer credit reporting agency or other source in connection with your
acceptance of the within Personal Guaranty.
 

Personal Guaranty: by: /s/ Scott Walker 
Personal Guaranty: _____________ Individually
By                                Individually By X Name (Print) Name (Print)

 

--------------------------------------------------------------------------------


 
Master Equipment Lease (continued)
 
RENT/TERM OF LEASE: You agree to pay us the amount specified In this Lease or
any Schedule as the Lease payment (plus any applicable taxes) when each payment
is due. This Lease goes Into effect on the date you sign the Delivery and
Acceptance Certificate ("Effective Date"). The term of this Lease begins on a
date designated by us after receipt of all required documentation and acceptance
by us ("Commencement Date") and continues for the number of months designated as
"Lease Term" on any Schedule. The Lease payments are payable in advance
periodically as stated in or on any schedule to this Lease unless we notify you
otherwise. You agree to pay an interim Lease payment in the amount of
one-thirtieth (1/30th) of the Lease payment for each day from and including the
Effective Date until the day preceding the Commencement Date.
 
PAYMENT: You agree to make payment either electronically or by mail. We will
provide you with an "Authorization Agreement for Electronic Payments° agreement.
You authorize us to change the Lease payment by not more than 15% due to changes
in the Equipment configuration, which may occur prior to our acceptance of this
Lease. Restrictive endorsements on checks you send to us will not reduce your
obligations to us. Whenever any Lease payment or other payment is not made when
due, you agree to pay us, within one month, a late charge of the greater of ten
percent (10%) of the payment or $20.00 for each delayed payment for our internal
operating expenses arising as a result of each delayed payment, but only to the
extent permitted by law.
 
LOCATION AND OWNERSHIP OF EQUIPMENT: You will keep and use the Equipment only at
"the Equipment location address." You agree that the Equipment will not be
removed from that address unless you get our written permission in advance to
move it. You agree to pay the costs incurred by us to verify installation of the
Equipment prior to commencement or during the term of the Lease. We are the
owner of the Equipment and have title to the Equipment.
 
USE, MAINTENANCE AND INSTALLATION: You are responsible for protecting the
Equipment from damage except for ordinary wear and tear and from any other kind
of loss while you have the Equipment. If the Equipment is damaged or lost, you
agree to continue to pay rent. You will not move the Equipment from the
Equipment location without our advance written consent. You will give us
reasonable access to the Equipment location so that we can check the Equipment's
existence, condition and proper maintenance. You will use the Equipment in the
manner for which it was intended, as required by all applicable manuals and
instructions and keep it eligible for any manufacturer's certification and/or
standard, full service maintenance contract. At your own cost and expense, you
will keep the Equipment in good repair, condition and working order, ordinary
wear and tear excepted. All replacement parts and repairs will become our
property. You will not make any permanent alterations to the Equipment.
 
REDELIVERY OF EQUIPMENT; RENEWAL: You shall provide us with written notice, by
certified mail, sent not less than 120 days nor more than 180 days prior to the
expiration of the Lease term or any renewal Lease term, of your intention either
to exercise any option to purchase all but not less than all of the Equipment
(if we grant you such an option) or cancel the Lease and return the Equipment to
us at the end of the Lease term. If you elect to return the Equipment to us at
the expiration of the original or any renewal term of the Lease, you agree to
return the Equipment In accordance with the paragraph titled Return of
Equipment. Upon your purchase or return of the, Equipment, we may charge you a
title transfer or Lease termination fee of up to $75.00. If we have but received
written notice from you of your intention to purchase or return the Equipment,
this Lease will automatically renew for succeeding one-year periods commencing
at the expiration of the original Lease term. If this Lease is renewed, the
first renewal payment will be due the first day after the original Lease term
expired. Any security deposit held by us shall continue to be held to secure
your performance for the renewal period.
 
LOSS; DAMAGE; INSURANCE: You are responsible for and accept the risk of loss or
damage to the Equipment. You agree to keep the Equipment insured against all
risks of loss in an amount at least equal to the replacement cost until this
Lease is paid in full. You will also carry public liability insurance with
respect to the Equipment and the use thereof. You will list us as loss payee and
give us written proof of this insurance before this Lease term begins. IF YOU DO
NOT GIVE US PROOF OF PHYSICAL DAMAGE INSURANCE, WE MAY (BUT WILL NOT BE
OBLIGATED TO) OBTAIN OTHER PHYSICAL DAMAGE INSURANCE AND CHARGE YOU A FEE FOR
IT, OR WE MAY CHARGE YOU A MONTHLY CHARGE EQUAL TO 0.25% OF THE ORIGINAL
EQUIPMENT COST DUE TO THE INCREASED CREDIT RISK TO US AS WELL AS TO COVER OUR
INCREASED INTERNAL OVERHEAD COSTS OF REQUESTING PROOF OF PHYSICAL DAMAGE
INSURANCE FROM YOU. You agree to appoint us your attorney-in-fact to sign your
name to any document for the sole purpose of making claims for, receiving
payment of and to execute and endorse all documents, checks or drafts for loss
or damage under any insurance policies.
 
ASSIGNMENT: YOU HAVE NO RIGHT TO SELL, TRANSFER, ASSIGN OR SUBLEASE THE
EQUIPMENT OR THIS LEASE. We may without notice sell, assign or transfer this
Lease. You agree that if we sell, assign, or transfer this Lease, the new owner
will have the same rights and benefits that we have now and will not have to
perform any of our obligations. You agree that the rights of the new owner will
not be subject to any claims, defenses, or set offs that you may have against
us.
 
TAXES AND FEES: You agree to pay when due all sales and use taxes, personal
property taxes and all other taxes and charges, license and registration fees,
relating to the ownership, leasing, rental, sale, purchase, possession or use of
the Equipment as part of this Lease or as billed by us. You agree to pay us any
estimated taxes when we request payment. You agree that if we pay any taxes or
charges on your behalf in excess of the estimated taxes previously collected,
you shall reimburse us for all such payments and shall pay us a late charge (as
described in the paragraph titled Payment) on such payments if applicable with
the next payment. You agree to pay us a monthly fee not to exceed one hundred
and fifty thousandths of one percent (.150%) of the original Equipment cost or a
comparable annual fee if we bill annually to reimburse us for our costs of
preparing, reviewing and filing any such returns. You agree, and we have the
right to (i) bill monthly the estimated applicable personal property taxes
together with the fees described herein and (ii) bill any remaining estimated
amount due upon assessment of such taxes. Your estimated monthly payment will be
based on the full amount of such taxes, without regard to any discounts we may
obtain. You also agree to appoint us as your attorney-in-fact to sign your name
to any document for the sole purpose of such filing, so long as the filing does
not interfere with your right to use the Equipment. We may charge you and you
shall pay to us a one time administrative fee of up to $75.00 to reimburse us
for documentation and investigation costs, You also agree to pay us for any
filing and releasing fees prescribed by the Uniform Commercial Code or other law
including filing or other fees Incurred by us.
 
LIABILITY: We are not responsible for any losses or injuries caused by the
installation or use of the Equipment. You agree to reimburse us for and to
defend us against any claims for the losses or injuries caused by the Equipment.
 
DEFAULT: If you do not pay rent when due or if you break any of your promises to
this Lease or any other lease or agreement between us, you will be in default.
If you default, we can require that you pay the remaining balance, plus all
applicable taxes, of this Lease and return the Equipment to us. If you fail to
return the Equipment to us, in addition we can also require that you pay to us
our residual interest in the Equipment. We can also use any other remedies
available to us under the Uniform Commercial Code or any other law. If we refer
this Lease to an attorney for collection, you agree to pay our reasonable
attorney's fees and actual costs, including our travel costs to any deposition
or court proceeding. You agree to pay all of our recovery costs after a default,
including: (1) reasonable attorney's fees or $1,500.00, whichever is greater;
(2) reasonable attorney's fees for getting a repossession order, (3) cost of
suit; (4) $250.00 to cover our internal collection overhead; (5) $250.00 to
cover our internal repossession and remarketing overhead if an internal
repossession is made or attempted including travel costs to any deposition or
court proceeding; and (6) all other reasonable out-of-pocket costs. You agree
now that the above amounts are good and reasonable predictions of what actual
costs and overhead will be and are not penalties. You agree that any delay or
failure to enforce our rights under this Lease does not prevent us from
enforcing any rights to a later time.
 
SECURITY DEPOSIT: We will retain any required security deposit to ensure your
performance of your obligations. Any security deposit is non-Interest bearing.
We may, but are not obligated to, apply any security deposit to cure any default
by you, in which event you will promptly restore any amount so applied. If you
are not in default, any security deposit will be returned to you within 90 days
after the end of the original or renewal Lease term or as otherwise required by
applicable law), or at your direction we may apply the security deposit towards
your purchase of the Equipment (if we grant you a purchase option).
 
RETURN OF EQUIPMENT: If (a) a default occurs, or (b) you do not purchase the
Equipment at the end of the Lease term, you will immediately return the
Equipment to any location(s) and aboard any carrier(s) we may designate in the
continental United States. The Equipment must be properly packed for shipment in
accordance with the manufacturer's recommendations or specifications, freight
prepaid and insured, maintained in accordance with the paragraph titled
Redelivery of Equipment; Renewal, and in "Average Saleable Condition". "Average
Saleable Condition "means that all of the Equipment is immediately available for
use by a third party buyer, user or lessee, other than yourself, without the
need for any repair or refurbishment. All Equipment must be free of markings.
You will pay us for any missing or defective parts or accessories, including
manuals and licenses. You will continue to pay Lease payments until the
Equipment is received and accepted by us.
 
FINANCE LEASE: You agree that if Article 2A-Leases of the Uniform Commercial
Code is deemed to apply to this Lease, this Lease will be considered a finance
lease as that term Is defined in Article 2A. To the extent permitted by
applicable law, you waive any and all rights and remedies conferred upon you
under UCC Sections 2A-303 and 2A-508 through 522.
 
APPLICABLE LAW: You understand that the Equipment may be purchased for cash or
it may be leased. By signing this Lease, you acknowledge that you have chosen to
lease the Equipment from us for the term of this Lease, and that you have agreed
to pay the specified Lease payment and other fees described herein. We both
Intend to comply with applicable laws. If it Is determined that your Lease
payment results in a payment greater than would be allowed by applicable law,
then any excess collected by us will be applied to any outstanding balance due
and owing under this Lease adjusted to conform with such applicable law. In no
event will we charge or receive or will you pay any amounts in excess of that
allowed by applicable law. This agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Iowa. The parties agree
that this agreement shall be treated as though executed and performed In Polk
County, Iowa, and any legal actions relating to this Agreement must be
instituted In the courts of Polk County, Iowa or the United States District
Court for the Southern District of Iowa, which shall have exclusive
jurisdiction. You and we waive the right to trial by jury In an action between
us.
 
ADDITIONAL SERVICES: To request copies of your billing or payment history or for
other information or services with respect to your Lease, please contact us. You
will be charged a reasonable fee for these services.
 
OTHER CONDITIONS: You understand and agree that:


YOUR DUTY TO MAKE THE LEASE PAYMENTS IS UNCONDITIONAL DESPITE EQUIPMENT FAILURE,
DAMAGE, LOSS OR ANY OTHER PROBLEM. IF THE EQUIPMENT DOES NOT WORK AS REPRESENTED
BY THE VENDOR, OR IF THE VENDOR OR ANY OTHER PERSON FAILS TO PROVIDE ANY
SERVICE, OR IF THE EQUIPMENT IS UNSATISFACTORY FOR ANY OTHER REASON, YOU WILL
MAKE ANY SUCH CLAIM SOLELY AGAINST THE VENDOR OR OTHER PERSON AND WILL MAKE NO
CLAIM AGAINST US.
 
NO WARRANTIES: We are leasing the Equipment to you "AS IS". WE MAKE NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE IN CONNECTION WITH THIS AGREEMENT. We transfer
to you for the term of this Lease all warranties, If any, made by manufacturer
or supplier to us. We are not liable to you for any modifications or rescission
of supplier or manufacturer warranties. You agree to continue making payments to
us under this Lease regardless of any claims you may have against the supplier
or manufacturer. YOU WAIVE ANY RIGHTS WHICH WOULD ALLOW YOU TO: (a) cancel or
repudiate the Lease; (b) reject or revoke acceptance of the Equipment; (c) grant
a security interest in the Equipment; (d) accept partial delivery of the
Equipment; (e) "cover" by making any purchase or lease of substitute Equipment;
and (f) seek specific performance against us.

YOU UNDERSTAND THAT WE ARE A SEPARATE AND INDEPENDENT COMPANY FROM ANY VENDOR OR
MANUFACTURER AND THAT NEITHER THE VENDOR NOR ANY OTHER PERSON IS OUR AGENT. YOU
AGREE THAT NO REPRESENTATION, GUARANTEE OR WARRANTY BY THE VENDOR OR OTHER
PERSON IS BINDING ON US, AND NO BREACH BY THE VENDOR OR OTHER PERSON WILL EXCUSE
YOUR OBLIGATIONS TO US.
 
 lessee [lessee.jpg]

 

--------------------------------------------------------------------------------


 
Financial Services
 
September 19, 2005
 
NEW MOTION INC
10 CORPORATE PARK, STE 315
IRVINE CA 92606
 
Re: Equipment Contract Account Number 001-0025788-001
 
Dear Valued Customer:
 
We would like to take this opportunity to thank you for choosing VARESOURCES for
your new contract. We are dedicated to making your leasing experience both
satisfying and profitable for your business.
 
Enclosed is a copy of your fully executed contract. Please take a moment to
reread the contract and be aware of its important terms.
 
You will receive periodic invoices for contract payments and other charges due
under your contract. To ensure prompt and proper posting of your payment and to
avoid late charges and past-due interest charges, please be sure to mail your
payments only to the address listed on the invoice.
 
If you have any questions, please feel free to contact one of our customer
service professionals at the number provided on your invoice. And again, we
appreciate the opportunity to be of service to you.
 
Sincerely,
 
VARESOURCES
 
400 Locust Street,
 
MAC F4045-050 0
 
Des Moines, Iowa
 
50309-2331 1-
 
800/247-5083
 

--------------------------------------------------------------------------------

